DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, 12-13, and 29 in the reply filed on 8/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation
using the plain meaning of the claim language in light of the specification as it would be
understood by one of ordinary skill in the art. The broadest reasonable interpretation of
a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed
function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so
that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
Regarding claims 1-5 and 12-13, “a motion detector configured to generate a motion detection feedback signal” is interpreted per [0048] of the applicant’s specification as “[0048] The motion detector 118 can utilize one or more of an EMG electrode, an EEG electrode, a camera, a robotic apparatus, an exoskeleton apparatus, an accelerometer or a real time observer.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Per the 112(f) interpretation above, the applicant claims a motion detector, which according to the specification may be “a real time observer”. Claiming “a real time observer” encompasses a human organism and cannot be claimed. To overcome the 101 rejection, the examiner recommends the applicant use the claim language “a motion detector configured to generate a motion detection feedback signal, the motion detector comprising at least one of an EMG electrode, an EEG electrode, a camera, a robotic apparatus, an exoskeleton apparatus, or an accelerometer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear if the limitation “a detected motion” in line 2 is related to “a motion detection feedback signal” in line 2 of claim 1.
Dependent claims 4 and 5 have been rejected for the same deficient identified for claim 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David et al. (Pub. No.: WO 2018/109633 A1); hereinafter referred to as “Ben-David”, in view of Li et al. (Pub. No.: US 2019/0355476 A1); hereinafter referred to as “Li”.
Regarding claims 1 and 29, Ben-David discloses a system for neurorehabilitation (e.g. see abstract) comprising: a motion detector (e.g. see figure 1 element 110, page 6, line 26-page 7 line 11) configured to generate a motion detection feedback signal; a transcutaneous auricular vagus nerve stimulation module (e.g. see figure 1 element 130, page 8 lines 5-15); and a controller (e.g. see figure 1 element 120, page 6 lines 26-29) configured to receive the motion detection feedback signal and send a stimulation signal to the transcutaneous auricular vagus nerve stimulation module based on the motion detection feedback signal meeting a minimum threshold criteria (e.g. see page 7 lines 28-35, page 11 lines 28-35).
Ben-David discloses the claimed invention except for the motion detection feedback signals based on a plurality of muscle activity feedback signals: and wherein the muscle activity signals are based on: at least a first signal from an upper limb indicative of movement for one or more of a trapezius, deltoid: biceps brachii, triceps, flexor/extensor carpi radialis, flexor/extensor digitorum and flexor/extensor pollicis brevis and at least a second signal from a lower limb indicative of movement from one or more of a gluteus maximus, quadriceps femoris, anterior compartment of the leg, quadriceps femoris, foot inverters and evertors, biceps femoris semitendinosus and semimembranosus. Li teaches that it is known to use such a modification as set forth in [0145] to provide important biomarkers for evaluating the effectiveness of the stimulation (e.g. see [0145]. NOTE: Li discloses the device is used for transcutaneous stimulation (abstract) and the motion detection feedback sensors used to guide the stimulation comprise EMG and/or accelerometer sensors). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use feedback signals from flexor and extensor muscle movements in all four limbs to improve the stimulation as taught by Li in the system/method of Ben-David, since said modification would provide the predictable results of important biomarkers for evaluating the effectiveness of the stimulation (e.g. see [0145]).
Regarding claim 2, Ben-David discloses the transcutaneous auricular vagus nerve stimulation module comprises a surface electrode (e.g. see pages 7-8 lines 34-4, page 8 lines 13-15).
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David and Li as applied to claims 1 and 2 above, and further in view of Kilgard et al. (Pub. No.: US 2015/0073493 A1); hereinafter referred to as “Kilgard”.
Regarding claim 3, Ben-David and Li disclose the claimed invention except for the controller is configured to synchronize delivery of the stimulation signal with a detected motion with a delay of 100ms or less. Kilgard teaches that it is known to use such a modification as set forth in [0134] (e.g. “Stimulations were delivered approximately 75 ms after the wheel reached 145.degree. or the lever triggered the second press”) to provide stimulation that is more synchronized with the motion feedback event. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a delay of approximate 75 ms as taught by Kilgard in the system/method of Ben-David and Li, since said modification would provide the predictable results of stimulation that is more synchronized with the motion feedback event.
Regarding claim 4, Ben-David and Li disclose the claimed invention except for the stimulation signal comprises an electrical intensity greater than 0 mA and up to 10 mA, a frequency of greater than 0Hz and up to 100Hz, and a pulse width greater than 0us and up to 500us. Kilgard teaches that it is known to use such a modification (0.8 mA, 100us pulse width, and 30 Hz) as set forth in [0134] to provide improved patient motor deficits via vagus nerve stimulation (e.g. see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the disclosed stimulation parameters as taught by Kilgard in the system/method of Ben-David and Li, since said modification would provide the predictable results of improved patient motor deficits via vagus nerve stimulation.
Regarding claim 5, Ben-David and Li disclose the claimed invention except for the stimulation signal comprises an electrical intensity greater than 0.5mA and up to 5mA, a frequency of greater than 10Hz and up to 25Hz, and a pulse width greater than 100us and up to 250us. Kilgard teaches that it is known to use such a modification (0.8 mA, about 100us pulse width, and 30 Hz)  as set forth in [0134] to provide improved patient motor deficits via vagus nerve stimulation (e.g. see abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the disclosed stimulation parameters as taught by Kilgard in the system/method of Ben-David and Li, since said modification would provide the predictable results of improved patient motor deficits via vagus nerve stimulation.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David and Li as applied to claims 1 and 2 above, and further in view of Radman et al. (Pub. No.: US 2015/0018667 A1); hereinafter referred to as “Radman”.
Regarding claims 12 and 13, Ben-David and Li disclose the claimed invention except for the minimum threshold criteria comprises an EMG motor evoked potential of at least 50uV and the minimum threshold criteria is a minimum threshold for contraction. Radman teaches that it is known to use such a modification as set forth in [0100] (e.g. “a resting motor threshold ("rMT") can be found that corresponds to the minimum stimulation intensity over the motor hot spot that can elicit an MEP response (e.g., the intensity at which an MEP of greater than 50 uV is measured for at least some percentage (such as 50%) of contractions of the contralateral FDI)”) to provide more precise mapping of motor hot spots which respond better to stimulation (NOTE: Radman discloses the same EMG motor evoked threshold potential of 50 microVolts to produce muscle contraction in response to electrical stimulation of the nerve). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use 50uV motor evoked potential as a minimum threshold for contraction as taught by Radman in the system/method of Ben-David and Li, since said modification would provide the predictable results of more precise mapping of motor hot spots which respond better to stimulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792